Application by the appellant for a writ of coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 14, 2003 (People v King, 307 AD2d 302 [2003]), affirming a judgment of the County Court, Dutchess County, rendered March 24, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *507US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Crane, J.P., Ritter, Krausman and Mastro, JJ., concur.